ACCEPTED
                                                                                     03-14-00088-CR
                                                                                            4520741
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                3/16/2015 7:49:17 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                    CAUSE NUMBER 03—14—00088—CR
                    CAUSE NUMBER 03—14—00408—CR
                                                                  FILED IN
                                                           3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
DARIUS LOVINGS                 X         IN THE COURT OF   APPEALS
                                                           3/18/2015 12:00:00 PM
                               X                               JEFFREY D. KYLE
                                                                    Clerk
V.                             X        THIRD COURT OF APPEALS
                               X
STATE OF TEXAS                 X            STATE OF TEXAS


     APPELLANT’S FOURTH MOTION TO EXTEND TIME FOR
              FILING OF APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE APPELLANT, by and through his appointed

attorney of record, Paul M. Evans, in the above entitled and numbered

causes, and moves this Court, to grant the Appellant’s Fourth Motion to

Extend Time for Filing Appellant’s Brief, and, in support thereof, would

show the Court as follows:

                                   I.

      Appellant’s Brief was due before this Court on February 17, 2015. A

previous Motion to Extend was filed in Cause 03—14—00088—CR on July

25, 2014, along with a Motion to Consolidate with Cause 03—14—00408

—CR. Both motions were granted on July 28, 2014. A second Motion was
filed on November 24, 2014, and granted the following day. A third Motion

to Extend was filed on January 28, 2015, and granted the following day.

                                       II.

      The undersigned counsel has completed the Appellant’s Brief and

would respectfully ask that this Court consider said Brief to be timely filed.

      On March 13, 2015, this Court abated the appeal to the trial court for

a hearing to determine whether Appellant still wished to pursue the appeal

and whether the trial court should appoint other counsel to represent

Appellant on appeal. On March 16, the trial court held a hearing pursuant to

this Court’s order, at which time the trial court determined that the

undersigned counsel had not abandoned the appeal and was almost finished

with the completion of Appellant’s Brief.

      On the morning of January 30, 2015, the undersigned counsel awoke

to find his sciatic nerve was severely pinched. The cause is unknown, and

the resulting pain was excruciating and non-stop. Counsel is still hobbling

as of the date of the instant filing. This development was not anticipated by

the undersigned counsel. The effect on the undersigned counsel’s ability to

focus and concentrate has been very profound. Additionally, construction of

a high rise building in the 800 block of Nueces Street, less than 50 yards

from the undersigned counsel’s office, has begun in earnest during the same
period. Since the filing of the last motion to extend, an entire hillside has

been excavated and leveled at close proximity to the undersigned counsel’s

workplace. At times, the noise from construction has prevented the

undersigned counsel from working on the instant matter during ordinary

daylight hours.

      The undersigned counsel offers his sincerest apologies to the Court

for tendering a late brief, but under the circumstances, this is the earliest

date on which the Appellant’s Brief could have been completed without

doing violence to the undersigned counsel’s obligations to his clients,

Appellant included.

                                        III.

      This Motion is not made for purposes of delay, but so that justice

might be served.



WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully

prays that this Court, upon good cause shown, grant the Appellant’s Fourth

Motion to Extend Time for Filing Appellant’s Brief.
                                          Respectfully submitted,
                                          Law Office of Paul M. Evans
                                          811 Nueces Street
                                          Austin, Texas 78701
                                          (512) 569-1418
                                          (512) 692-8002 FAX

                                          _/s/ Paul M. Evans________
                                          PAUL M. EVANS
                                          SBN 24038885
                                          Attorney for Defendant


                           CERTIFICATE OF SERVICE

   I hereby certify that a true and correct copy of the above and foregoing
was delivered by hand and by electronic e-file notice unto the office of the
prosecuting attorney for the State of Texas on this the 16th day of March,
2015.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS


                 CERTIFICATE OF COMPLIANCE


   I hereby certify that the present document contains 623 words, all
contents included.


                                           _/s/ Paul M. Evans________
                                           PAUL M. EVANS